Tolman, J.
This is an action to recover damages for personal injuries. The case was tried to a jury, which returned a verdict in favor of plaintiff for $12,000, upon which, after the remission of $3,000, as the condition for denial of a new trial, judgment was entered, from which both defendants have appealed.
The accident complained of occurred at or near the plant of the Bellingham Warehouse Company, on the tracks of the Great Northern Railway, within the yard *558limits of the city of Bellingham, in December, 1918. Despondent was superintendent of the Bellingham Warehouse Company, in charge of its plant at that time and place. The particular warehouse under consideration is located on what is known as the “Low Line,” a side track which serves the warehouses next to the waterfront; and connected therewith is a loading platform used in transferring merchandise from the warehouse to the freight cars to be loaded. Respondent contends that this loading platform is located in a public street; but whether so located or on the private property of the railway company, it was used by the warehouse company at all times as a part of its plant in loading its merchandise into cars; and if actually within the limits of a dedicated street, the street was neither improved nor so used by the public as to interfere with due oversight by the warehouse company.
At one end of the loading platform was an incline upon which was operated an electrically driven endless chain, so that, in loading cars, the merchandise to be loaded was brought out in hand trucks from the warehouse to the foot of the incline, there the buckets or dogs on the chain engaged the trucks as they were pushed into position, and the chain furnished the motive power to carry the trucks to the top of the incline where the loads could be discharged into the cars to be loaded.
On the morning in question, the railroad switching crew had spotted two box cars at this loading platform, and immediately thereafter the loading crew, of the warehouse company began preparations to load them. It was then discovered that the endless chain already referred to was broken, or out of order, and respondent was called; and while he stood on the railroad track engaged in looking under the platform examining the *559chain to ascertain what was necessary to he done to it, and distant about three or four feet from the end of the nearest box car, the switch engine and its crew, without any warning, again entered the side track and sought to couple to the box cars which had been spotted at the platform but a few moments beforé. The engine struck the cars with sufficient force to move them backward and against respondent, who was in a stooping-position, with his attention centered upon the examination of the chain, causing the injuries complained of.
A number of points are raised and argued at length, only one of which we find it necessary to now discuss, namely, were the injuries received under such conditions as to bring the case within the purview of the industrial insurance law, and bar the common law right to wage an action for damages against the wrongdoer?
Both parties seem to rely upon what has already been said by this court in Carlson v. Mock, 102 Wash. 557, 173 Pac. 637, and Zenor v. Spokane & Inland Empire R. Co., 109 Wash. 471, 186 Pac. 849. In the Carlson case, it was held that one working upon the track of a street railway, laid on a public street used by the public as such, and far removed from the actual premises of his employer, was entitled to elect whether to take under the act, or sue the wrongdoer, and it was there held:
“But a liberal construction, having in mind the purposes of the act and the necessity of giving full force to the proviso, leads to the conclusion that the legislature never intended that the term plant should include more than that part of the employer’s fixed property over which he has exclusive control, and cannot be applied to a public street or highway, though occupied by the employer for certain purposes, over which the general traveling public have at least equal rights with the employer, and over which the employer has no *560oversight or method of protecting the employee from -the negligent or wrongful acts of third persons.”
And the distinction was drawn between that case and the case of Meese v. Northern Pac. R. Co., 206 Fed. 222, in the following language:
“But had the accident considered in that case occurred miles instead of feet from the employer’s boundary line, and upon a public highway in a populous city, where the émployer could exercise no oversight or control and could not maintain any sort of protection against the public generally, who had at least equal rights thereon, we apprehend the result would have been different. We think there is a narrow but plain distinction between that case and this upon the facts; but if not, we decline to follow Judge Cushman’s rule.”
In the Zenor case, it was said:
“From the reasoning in that case (Carlson v. Mock) it would seem almost to follow as a matter of course that, in this case, the bridge upon the city street, of which the city is the owner, over which it exercises control, and may, for the purpose of repair, wholly exclude the public therefrom and take any and every necessary step to insure the safety of its employees while engaged thereon, must be held to be part of the plant or premises of the city.”
So here, the platform with its inclined approach, and mechanical equipment, no matter on whose real estate it was located, was a part of the fixed property of the employer over which, so far as these operations were concerned, the employer had exclusive control, and could have provided means for the repair of the chain which would have made respondent’s presence on the railroad track wholly unnecessary and inexcusable. There was no interference by the public, or by the railroad company, with such control, and the hazard of the situation was as much within the over*561sight of the employer, and as inherent in the employment, as though the accident had occurred upon any other part of the employer’s fixed premises. The right of election upon the part of the injured employee is a valuable right. We have no sympathy with the defense raised, as here, by the wrongdoer; and, where possible, would willingly preserve to the workman his statutory right of election; but as applied to the facts here involved, to so construe the act would, we fear, open wide the door leading to the defeat and nullification of the salutary purposes for which it was enacted. Some one of appellant’s motions raising this defense should have been granted.
The judgment is reversed, with directions to dismiss the action.
Mitchell, Main, and Bridges, JJ., concur.